781 F.2d 569
121 L.R.R.M. (BNA) 2735, 104 Lab.Cas.  P 11,760
INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS, BLACKSMITHS, FORGERS AND HELPERS LOCAL105, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,MILLWRIGHT LOCAL UNION 1519, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.INTERNATIONAL ASSOCIATION OF BRIDGE STRUCTURAL ANDORNAMENTAL IRON WORKERS LOCAL 769, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.TRI-STATE BUILDING AND CONSTRUCTION TRADES COUNCIL, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 84-5874, 84-5902, 84-5911, 84-5916, 84-5988 to 84-5991.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 11, 1985.Decided Jan. 27, 1986.

Gary Moore Eby (argued), Kircher & Phalen, Cincinnati, Ohio, for petitioner in Nos. 84-5874 and 84-5988.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., Karen Cordry (argued) Dawn Sikkema, Emil C. Farkas, N.L.R.B., Cincinnati, Ohio, for N.L.R.B.
Frederick G. Cloppert, Jr.  (argued), Cloppert, Portman, Sauter & Latanick, Columbus, Ohio, for petitioner in Nos. 84-5902 and 84-5989.
W. Jeffrey Scott (argued), Dill & Scott, Ashland, Ky., for petitioner in Nos. 84-5911 and 84-5990.
Barrett, Chafin, Lowry & Hampton, Ray Hampton (argued), Huntington, W.Va., for petitioner in Nos. 84-5916 and 84-5991.
Before MILBURN and GUY, Circuit Judges;  and WOODS, District Judge*.
PER CURIAM.


1
Upon consideration of the briefs and record herein and after oral argument, the judgment of the National Labor Relations Board is AFFIRMED for the reasons stated in the entered opinion of the Board.  Tri-State Building Trades, 272 N.L.R.B. No. 2 (1984).



*
 The Honorable George E. Woods, Judge, United States District Court for the Eastern District of Michigan, sitting by designation